Citation Nr: 1010064	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  01-02 720A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether there was clear and unmistakable error in the 
March 1994 administrative determination that the injury 
incurred by the Veteran on August 21, 1991 was not in the 
line of duty.

2.  Whether new and material evidence has been submitted to 
reopen the claim of whether the August 21, 1991 injury was in 
the line of duty.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's Mother


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to January 
1993.  This case comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The appeal is remanded to the RO via the Appeals 
Management Center in Washington, DC.


REMAND

In April 1993, the Veteran submitted a claim of entitlement 
to service connection for residuals of an inservice head 
injury, occurring on August 21, 1991.  In March 1994, this 
claim was administratively denied because it was determined 
that the August 21, 1991 injury was not incurred in the line 
of duty.  The Veteran was notified of and did not appeal this 
decision; therefore, it is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2009).

In July 1998, the Veteran submitted a claim to reopen the 
issue of whether the August 21, 1991 injury was in the line 
of duty; this claim was denied in May 1999.  The Veteran 
perfected an appeal of this claim in March 2001.  Pursuant to 
his appeal, the Veteran testified at a November 2005 Board 
hearing.  During this hearing, the Veteran asserted that 
there was clear and unmistakable error in the March 1994 
administrative determination that the August 21, 1991 head 
injury was not in the line of duty.  In February 2006, the 
Board remanded the Veteran's claim to reopen the issue of 
whether the August 21, 1991 injury was in the line of duty 
for further development.  The Board also referred the 
Veteran's claim of clear and unmistakable error in the March 
1994 administrative denial.

With respect to the Veteran's claim to reopen the issue of 
whether the August 21, 1991 injury was in the line of duty, 
in the February 2006 remand, the Board directed the RO to (1) 
attempt to obtain from the appropriate agency the deck logs 
from the U.S.S. Merrimack, dating from August 1, 1991 to 
October 31, 1991; (2) submit a request to the United States 
Department of the Navy for copies of any Judge Advocate 
General report, investigative report, line of duty 
determination, accident report, or any other record prepared 
following, or as a result of, or in association with, the 
Veteran's August 21, 1991 head injury; and (3) send a request 
to various State and local officials for copies of any report 
or records prepared following, or as a result of, or in 
association with, the Veteran's August 21, 1991 head injury.  
The Board directed the RO to associate negative responses to 
the records requests with Veteran's claims file and directed 
the RO to document any failures to respond to the records 
requests in the Veteran's claims file.  The Board further 
directed the RO to notify the Veteran and his representative 
of the specific records that it was unable to obtain; explain 
efforts VA made to obtain the evidence; and describe further 
action it will take on the claim.  After the RO sent this 
notice, it was directed to provide the Veteran and his 
representative with an opportunity to respond.

In May 2006, the RO sent a letter to the United States 
Department of Navy Historical Center requesting the deck logs 
from the U.S.S. Merrimack, dating from August 1, 1991 to 
October 31, 1991.  Eventually, these deck logs were received 
by the RO, associated with the Veteran's claims file, and 
considered as evidence in the November 2009 supplemental 
statement of the case.

Prior to the November 2009 supplement statement of the case, 
the RO sent records requests to the Portsmouth, Virginia, 
Chief of Police and Fire Chief, and the Commonwealth of 
Virginia's Department of Motor Vehicles; all responded in the 
negative.  These negative responses have been associated with 
the Veteran's claims file.  In September 2006, the RO sent a 
letter to the Veteran notifying him that the Portsmouth, 
Virginia, Fire and Rescue Department did not have records of 
the August 21, 1991 motor vehicle accident.  In a December 
2008 letter, the RO notified the Veteran that the Portsmouth, 
Virginia, Police Department routinely destroys records after 
3 years and, thus, police records associated with the August 
21, 1991 motor vehicle accident were not available.  The 
Veteran was not provided similar notification with respect to 
the negative response from the Commonwealth of Virginia's 
Department of Motor Vehicles.

In May 2006, the RO also sent a request for records to the 
United States Department of the Navy, Chief of Information, 
for copies of any Judge Advocate General report, 
investigative report, line of duty determination, accident 
report, or any other record prepared following, or as a 
result of, or in association with, the Veteran's August 21, 
1991 head injury.  A second request for these records was to 
United States Department of the Navy, Chief of Information, 
in September 2006.  In May 2007 and in March 2008, the RO 
sent additional requests for these records to the United 
States Department of the Navy, Release of Information Office.  
To date, neither the Chief of Information nor the Release of 
Information Office has responded to the RO's requests for 
records.  In September 2006, the RO sent a letter to notify 
the Veteran that a response to the May 2006 records request 
was not received from the United States Department of the 
Navy, but that the RO had sent another request for the 
records.  The RO did not notify the Veteran that no response 
was received from the United States Department of the Navy 
following the September 2006, May 2007, or March 2008 records 
requests.

Although not directed to do so in the Board's February 2006 
remand, the RO submitted records requests to the National 
Personnel Records Center (NPRC) for the Veteran's separation 
documents, personnel records, and treatment records, as well 
as for the line of duty determination underlying the 
Veteran's January 1993 discharge.  Records were received in 
June 2008, but were duplicates of evidence already of record.  
In February 2009, NPRC determined that a line of duty 
determination was not available with respect to the Veteran's 
August 21, 1991 injury.  The RO did not notify the Veteran of 
this negative response from NPRC.

Based on a longitudinal review of the evidence of record, the 
Board finds that the RO did not substantially comply with the 
directives of the February 2006 remand.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).  Specifically, the RO did not 
notify the Veteran and his representative of the negative 
responses and/or no responses to the requests for records 
with respect to the Commonwealth of Virginia's Department of 
Motor Vehicles; the United States Department of the Navy, 
Chief of Information or Release of Information Office; or 
NPRC.  Further, the Veteran and his representative have not 
received a description of VA's attempts to obtain records 
from each of these entities.  Consequently, neither the 
Veteran nor his representative has been provided an 
opportunity to respond.  RO compliance with a remand is 
neither optional nor discretionary, and the Board errs as a 
matter of law when it fails to ensure remand compliance.  Id.  
As such, the Board finds that a remand for corrective action 
is required.

The Board referred the claim of whether there was clear and 
unmistakable error in the March 1994 administrative 
determination that the August 21, 1991 head injury was not in 
the line of duty to the RO.  See 38 C.F.R. § 3.105 (2009).  
However, the Board finds that this claim is inextricably 
intertwined with the Veteran's claim to reopen the issue of 
whether the August 21, 1991 injury was in the line of duty.  
As such, remanding the Veteran's claim of clear and 
unmistakable error is warranted.

Accordingly, the case is remanded for the following actions:

1. The RO must contact the Veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim that there was 
clear and unmistakable evidence in the 
March 1994 administrative determination 
that the August 21, 1991 injury was not in 
the line of duty.  The RO must then obtain 
copies of all identified records that are 
not already in the claims file.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain the identified records, the RO is 
unable to secure same, the RO must notify 
the Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; (c) describe 
any further action to be taken by the RO 
with respect to the claim; and (d) notify 
the Veteran that he is ultimately 
responsible for providing the evidence.  
The Veteran and his representative must 
then be given an opportunity to respond.

2.  Once the above action has been 
completed, the RO must first adjudicate 
the Veteran's claim that there was clear 
and unmistakable error committed in the 
March 1994 administrative determination 
that the August 21, 1991 injury was not in 
the line of duty.

3.  If the Veteran's claim of whether 
there was clear and unmistakable error in 
the March 1994 administrative decision is 
granted, the appeal as to whether new and 
material evidence has been submitted to 
reopen the claim of whether the August 21, 
1991 injury was in the line of duty is 
moot.  

4.  If the Veteran's claim of whether 
there was clear and unmistakable error in 
the March 1994 administrative 
determination is denied, the RO must then 
contact the Veteran and afford him the 
opportunity to identify or submit any 
additional pertinent evidence in support 
of his claim to reopen the issue of 
whether the August 21, 1991 injury was in 
the line of duty.  The RO must then obtain 
copies of the related records that are not 
already in the claims file.  All attempts 
to secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; (c) describe 
any further action to be taken by the RO 
with respect to the claim; and (d) notify 
the Veteran that he is ultimately 
responsible for providing the evidence.  
The Veteran and his representative must 
then be given an opportunity to respond.

4.  The RO must also provide the Veteran 
and his representative with notice of the 
specific records that it was unable to 
obtain pursuant to the directives of the 
Board February 2006 remand.  Specifically, 
the RO must provide the Veteran and his 
representative notice of the negative 
responses and/or no responses to the 
requests for records with respect to the 
Commonwealth of Virginia's Department of 
Motor Vehicles; the United States 
Department of the Navy, Chief of 
Information or Release of Information 
Office; and NPRC.  The RO must also 
describe the efforts VA made to obtain 
evidence from these entities, describe 
further action VA will take on the claim, 
if any, and notify the Veteran that he is 
ultimately responsible for providing the 
evidence.  The Veteran and his 
representative must then be given an 
opportunity to respond.

5.  Thereafter, the RO must re-adjudicate 
the Veteran's claim of whether new and 
material evidence has been submitted to 
reopen the issue of whether the August 21, 
1991 injury was in the line of duty, 
taking into consideration any newly 
acquired evidence.

6.  If the issue of whether there was 
clear and unmistakable error in the March 
1994 administrative determination is 
denied, a supplemental statement of the 
case addressing the issues of whether new 
and material evidence has been submitted 
to reopen the issue of whether the August 
21, 1991 injury was in the line of duty 
and whether there was clear and 
unmistakable error in the March 1994 
administrative determination must be 
provided to the Veteran and his 
representative.  After the Veteran has had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the Veteran until he receives 
further notice; however, the Veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

